Willson, Judge.
We perceive no error in the action of the «court refusing to change the venue of this cause. There is nothing in the record which raises even a suspicion that the defendant was deprived of a fair trial by an impartial jury. Whatever prejudice there may have been against the defendant was shown to have been confined to persons who resided in a particular portion of the county, and none of the jurors who tried the cause resided in that portion of the county. In all respects, the trial judge conducted the trial with scrupulous *404regard for the rights of the defendant, and the record fails to disclose a single error, or even an irregularity.
Opinion delivered November 15, 1888.
That the conviction is warranted by the evidence there is no doubt. The proof of the defendan „guilt is conclusive, and the deliberate, brutal manner in which the crime was perpetrated justified the jury in assessing the death penalty.
The judgment is affirmed.

Affirmed,